FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BENJAMIN LOPEZ AYALA,                             No. 10-71959

               Petitioner,                        Agency No. A095-787-470

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Benjamin Lopez Ayala, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo constitutional questions and questions of law, Khan v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 584 F.3d 773, 776 (9th Cir. 2009), and review for abuse of discretion the

denial of a request for a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

Cir. 2009). We deny in part and dismiss in part the petition for review.

       Lopez Ayala’s conviction for inflicting corporal injury on his spouse, in

violation of California Penal Code § 273.5(a), is a crime of domestic violence

under 8 U.S.C. § 1227(a)(2)(E)(i) that renders him ineligible for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(C); Vasquez-Hernandez v. Holder, 590 F.3d

1053, 1056-57 (9th Cir. 2010).

       The agency did not abuse its discretion in denying Lopez Ayala’s request for

a sixth continuance to allow him to seek post-conviction relief. See Sandoval-Luna

v. Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (agency did not abuse discretion

in denying a second continuance for alien to pursue alternative application for

relief).

       We lack jurisdiction to consider Lopez Ayala’s contentions that are

unrelated to his final order of removal. See 8 U.S.C. § 1252(a) (conferring

jurisdiction over final orders of removal). Lopez Ayala’s remaining contentions

are unpersuasive.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-71959